Third District Court of Appeal
                             State of Florida

                       Opinion filed April 13, 2022.
                          ________________

                            No. 3D21-1169
                       Lower Tribunal No. 18-6246
                          ________________


           Citizens Property Insurance Corporation,
                                Appellant,

                                    vs.

                            Amiel Aviman,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Franklin Legal Group, P.A., and Jonathan D. Franklin, for appellant.

      Giasi Law, P.A., and Erin M. Berger and Melissa A. Giasi (Tampa),
for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
     Based on the confession of error by the appellee, Amiel Aviman, we

vacate the final summary judgment order and order denying the motion for

rehearing and remand the matter to the trial court for further proceedings.

     Reversed and remanded.




                                      2